Citation Nr: 0218456	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  00-07 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to a higher initial evaluation for service-
connected migraine headaches, evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active service from October 23, 1986, to 
October 31, 1998.  He also had 10 years, 5 months, and 23 
days of active service prior to October 23, 1986, 
including a period from April 13, 1967, to June 11, 1971  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by which 
the RO granted service connection for migraine headaches 
and assigned a noncompensable evaluation from November 1, 
1998.  The RO increased this initial evaluation to 30 
percent by a decision dated in May 2000.  (The 30 percent 
rating was made effective from November 1, 1998.)  

In his substantive appeal of March 2000, the veteran 
indicated that he wanted a hearing at a local VA office 
before a member of the Board.  By letter dated in November 
2001 the veteran was notified of the date the hearing was 
scheduled.  However, the veteran did not appear for the 
hearing.  

Along with the migraine headache issue, the veteran 
appealed the assignment of a noncompensable rating for a 
rash on the right leg.  Nevertheless, in a letter dated in 
November 2002, the veteran advised that the rash had 
disappeared; he indicated that the claim was no longer 
needed.  This constituted a valid withdrawal of the appeal 
as defined by 38 C.F.R. § 20.204(c)(2002), and divested 
the Board of jurisdiction to review the appeal of the 
service-connected skin evaluation.  The only remaining 
issue appealed following issuance of a November 1999 
statement of the case-entitlement to a higher rating for 
migraine headaches-is addressed in the decision below.


FINDING OF FACT

The veteran's service-connected migraine headaches cause 
very frequent, completely prostrating attacks productive 
of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial 50 percent disability rating 
for migraine headaches have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected migraine 
headaches are more severely disabling than contemplated by 
the assigned 30 percent rating.

Disability evaluations are determined by the application 
of a schedule of ratings, which is, in turn, based on the 
average impairment of earning capacity caused by a given 
disability.  See 38 U.S.C.A. § 1155 (West 1991) and 
38 C.F.R. § 4.1 (2002).  Separate diagnostic codes 
identify the evaluations to be assigned to the various 
disabilities.  If there is a question as to which of two 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2002).  In assessing a claim for a higher 
rating, the history of the disability should be 
considered.  See 38 C.F.R. §§ 4.1, 4.2 (2002); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  

As this appeal originated from the veteran's disagreement 
with the original evaluation of the service-connected 
disability, the severity of the disability is to be 
considered during the entire period beginning the date 
that service connection was made effective.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The evidence of record includes VA examination reports 
dated in March 1999 and May 2000.  These two reports show 
that the veteran reported experiencing headaches since a 
motor vehicle accident during military service in 1988.  
These headaches are accompanied by vomiting and nausea.  
He experiences such headaches between two and three times 
a month, with each headache lasting between one and two 
days.  The headaches are incapacitating.  Any relief from 
the bifrontal throbbing pain in the temporal areas 
extending to behind the eyes, can only be had by lying 
down in a dark room and sleeping.  He treats the headaches 
by taking two to three 800-milligram doses of Motrin.

Various statements were submitted in support of the 
veteran.  In statements of June 1999, March 2000 (VA Form 
9) and November 2002, the veteran reports the nature and 
extent of the migraines, including that they never last 
more than three days.  A statement from the veteran's 
wife, dated in August 1999, reflects that prior to his 
service in the Persian Gulf the veteran was a workaholic, 
that now he misses a lot of work, that he must be careful 
to not jar his head as any quick movement will trigger a 
migraine, and that he cannot do things he used to like 
ride amusement park rides.  She notes that when he is home 
he is unable to do anything for days at a time.  The 
extent to which the veteran is hard-working is laid out in 
detail in a letter from a co-worker, dated in August 1999.  
In a letter dated in March 2001, a Human Resources 
Representative of the veteran's employer indicated that 
the veteran has suffered from severe migraine headaches on 
the average once to twice a month.  Typically, he misses 
one to two days per occurrence due to pain or the pain 
medication.  When he is well, the veteran makes up the 
lost time.  

As mentioned above, the RO evaluated the veteran's 
migraine headaches as 30 percent disabling under 
Diagnostic Code 8100.  38 C.F.R. § 4.124a (2002).  Under 
Diagnostic Code 8100, a 30 percent rating is assigned for 
migraines with characteristic prostrating attacks 
occurring on an average of one time a month over the last 
several months.  A 50 percent rating is assigned for 
migraines with very frequent completely prostrating and 
prolonged attacks, producing severe economical 
inadaptability.  38 C.F.R. § 4.124a (2002).

The Board has carefully considered all the evidence of 
record and finds that the veteran's symptoms more closely 
approximate the higher rating criteria under Diagnostic 
Code 8100.  In this regard, it is clear from the record 
that the veteran's migraine attacks are so frequent that 
they have become a matter of routine in his household and 
with his employer.  Further, the headaches are of a 
character and severity that the veteran reports being 
unable to function and missing work at least one, but no 
more than three days.  That the veteran possesses an 
extraordinary work ethic that drives him to manage to make 
up the lost work time, does not change the Board's view 
that his symptoms severely impact his economic 
adaptability.  Additionally, the headaches result in such 
symptoms as blurred vision, nausea and vomiting, and if 
relief is possible it is only by lying down and taking 
high doses of Motrin.  Given this evidence, the Board 
finds that the higher evaluation is warranted.  This is 
the highest possible evaluation under Diagnostic Code 
8100.  While the Board has considered whether a higher 
rating is possible under another applicable Diagnostic 
Code, the Board finds that a higher rating is not 
available under any other conceivably applicable 
Diagnostic Code.  

Although the veteran has described his headaches as being 
so bad that his employment is adversely affected, the 
evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  
See 38 C.F.R. § 3.321 (2002).  The current evidence of 
record does not demonstrate that headaches have resulted 
in frequent periods of hospitalization or in interference 
with employment beyond that contemplated by the schedule.  
§ 3.321.  It is undisputed that headaches have an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2002).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by 
the rating schedule, the Board concludes that a remand to 
the RO for referral of this issue to the VA Central Office 
for consideration of an extraschedular evaluation is not 
warranted.  

In adjudicating the veteran's claim, the Board has 
considered the applicability of the VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)), which became effective during the pendency of this 
appeal.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
VCAA-November 9, 2000-or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive 
effect).

The Board has also considered the final regulations that 
VA issued to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations likewise apply to 
any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date 
but not decided by VA as of that date, with the exception 
of the amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims 
to reopen previously denied final claims (the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  A discussion of the pertinent 
VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to 
notify and assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to 
complete an application for benefits.  In this case, the 
veteran's application is complete.  There is no 
outstanding information such as proof of service, type of 
benefit sought, or status of the veteran, needed to 
complete the application.  Where a substantially complete 
application is filed, VA is required to notify the 
claimant of the evidence needed to substantiate the claim 
for benefits.  VA must notify a claimant of which portion 
of the information and evidence, if any, is to be provided 
by the claimant and which portion, if any, will be 
obtained by the Secretary on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In this instance, the Board notified the 
veteran of the duty-to-assist obligations under the VCAA, 
what evidence was needed to substantiate the claim, what 
information and evidence the veteran needed to provide, 
and what evidence VA would provide.  This was accomplished 
by a letter to the veteran dated in September 2002.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 
newly promulgated 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's 
duty-to-assist provision under 38 U.S.C.A. § 5103A have 
been satisfied.  The VCAA requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  In this case, there is no 
outstanding evidence to be obtained as to the claim for a 
higher evaluation for migraine headaches, either by VA or 
the veteran.  In response to the September 2002 letter 
inviting additional evidence, the veteran provided his 
written statement.  There is no indication that further 
development of the claim is required.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).



								(Continued on next 
page)

ORDER

Entitlement to a 50 percent rating for migraine headaches 
is granted, subject to the laws and regulations governing 
the award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

